DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The Statutory type Double Patent rejection has been overcome in accordance with the cancellation the patentably indistinct claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al (US 20150334603) in view of Wu et al (US 20160255621).

As to claim 2 Uchino discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a control message for adding at least one secondary cell (SCell) of the base station (Uchino ¶0020-1st sentence- an activation command for the secondary cell in a deactive state is received, start reporting channel state indicator information in the secondary cell ); receiving, from the base station, a first message including first information for activating a SCell of the at least one secondary cell (Uchino ¶0040); and activating the SCell based on the first information for activating the SCell, wherein the activating the SCell comprises performing a channel state information (CSI) reporting on the SCell starting at a first timing and no later than a second timing (Uchino, Fig.2 ¶0110- eNB including: a transmission unit 22 configured to transmit an activation command for a deactive Scell of the mobile station UE; a reception unit 23 configured to start acquiring CSI in the Scell from the mobile station UE at predetermined timing after the activation command is transmitted; and a control unit 21 configured to determine that a transition of the Scell to an active state is not completed during a time period until valid CSI is reported from the mobile station UE.); and wherein the first timing is determined by adding a first predetermined value to a timing at which the first message is received, and the second timing is determined by adding a second predetermined value to the timing at which the first message is received (Uchino ¶0096- last sentence- start reporting CSI (channel state indicator information) in the Scell to a radio base station eNB at predetermined timing before a time point when transition of the Scell to an active state is completed. Here, the transmission unit 14 reports the CSI to the radio base station eNB at predetermined intervals even in a time period X from a time point when the reporting of the CSI is started to a time point when the transition of the Scell to the active state is completed). 
Uchino however is silent wherein the activation of  the Scell is in case a physical uplink control channel (PUCCH) SCell. However in an analogous art Wu remedies this deficiency: (Wu ¶0044- last two sentences - UE may be configured to transmit HARQ feedback(s) on the PUCCH SCell 4402 in response to data received on the SCell 4202, and/or may be configured to transmit CSI report (s) on the PUCCH SCell 4402;). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Uchino’s teachings with that of Wu for the purpose of configuring PUCCH Scell groups supporting carrier aggregation (Wu ¶0005- 1st sentence).

As to claim 3 the combined teachings of Uchino and Wu disclose the method of claim 2, wherein the first message comprises a medium access control (MAC) control element (CE) (Uchino ¶0051- “Activation MAC-CE” which notifies an activation command for a deactive Scell of the mobile station UE).

As to claim 4 the combined teachings of Uchino and Wu disclose the method of claim 2, wherein the activating the SCell comprises at least one of: monitoring a physical downlink control channel (PDCCH) on the SCell (Uchino ¶0106- when a PDCCH signal indicating a new transmission is received for the first time after the transition to the active state,... managed for the Scell), transmitting a sounding reference signal (SRS) on the SCell (Uchino- ¶0105- when a transmission of SRS is started, “sCellDeactivationTimer” managed for the Scell may be activated), or starting a timer associated with the SCell for deactivating the SCell, wherein in case that the timer expires the SCell is deactivated (Uchino ¶0109).

As to claim 7 the combined teachings of Uchino and Wu disclose the method of claim 2, wherein a timer associated with a SCell for deactivating the SCell is not configured for the PUCCH SCell (Wu ¶0045- last two sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Uchino’s and Wu for the purpose of  preventing transmitting  CSI report(s) on deactivated PUCCH Scell (Wu ¶0045-2nd sentence). 


As to claim 8 Uchino discloses A terminal in a wireless communication system (Uchino, Fig.1 and 2), the terminal comprising: transceiver; and a controller coupled with the transceiver (Uchino 11, 12, and 14 of Fig. 2) and configured to: receive, from a base station, a control message for adding at least one secondary cell (SCell) of the base station(Uchino ¶0020-1st sentence- an activation command for the secondary cell in a deactive state is received, start reporting channel state indicator information in the secondary cell ), receive, from the base station, a first message including first information for activating a SCell of the at least one secondary cell(Uchino ¶0040), and activate the SCell based on the first information for activating the SCell, wherein the controller is further configured to perform a channel state information (CSI) reporting on the SCell starting at a first timing and no later than a second timing (Uchino, Fig.2 ¶0110- eNB including: a transmission unit 22 configured to transmit an activation command for a deactive Scell of the mobile station UE; a reception unit 23 configured to start acquiring CSI in the Scell from the mobile station UE at predetermined timing after the activation command is transmitted; and a control unit 21 configured to determine that a transition of the Scell to an active state is not completed during a time period until valid CSI is reported from the mobile station UE.), and wherein the first timing is determined by adding a first predetermined value to a timing at which the first message is received, and the second timing is determined by adding a second predetermined value to the timing at which the first message is received(Uchino ¶0096- last sentence- start reporting CSI (channel state indicator information) in the Scell to a radio base station eNB at predetermined timing before a time point when transition of the Scell to an active state is completed. Here, the transmission unit 14 reports the CSI to the radio base station eNB at predetermined intervals even in a time period X from a time point when the reporting of the CSI is started to a time point when the transition of the Scell to the active state is completed).
Uchino however is silent wherein the activation of  the Scell is in case a physical uplink control channel (PUCCH) SCell. However in an analogous art Wu remedies this deficiency: (Wu ¶0044- last two sentences - UE may be configured to transmit HARQ feedback(s) on the PUCCH SCell 4402 in response to data received on the SCell 4202, and/or may be configured to transmit CSI report (s) on the PUCCH SCell 4402;). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Uchino’s teachings with that of Wu for the purpose of configuring PUCCH Scell groups supporting carrier aggregation (Wu ¶0005- 1st sentence).

As to claim 9 the combined teachings of Uchino and Wu disclose the terminal of claim 8, wherein the first message comprises a medium access control (MAC) control element (CE) (Uchino ¶0051- “Activation MAC-CE” which notifies an activation command for a deactive Scell of the mobile station UE).

As to claim 10 the combined teachings of Uchino and Wu disclose the terminal of claim 8, wherein the controller is further configured to perform at least one of: monitoring a physical downlink control channel (PDCCH) on the SCell, transmitting a sounding reference signal (SRS) on the SCell(Uchino ¶0106- when a PDCCH signal indicating a new transmission is received for the first time after the transition to the active state,... managed for the Scell), transmitting a sounding reference signal (SRS) on the SCell (Uchino- ¶0105- when a transmission of SRS is started, “sCellDeactivationTimer” managed for the Scell may be activated), or starting a timer associated with the SCell for deactivating the SCell, wherein in case that the timer expires the SCell is deactivated(Uchino ¶0109).

As to claim 13 the combined teachings of Uchino and Wu disclose the terminal of claim 8, wherein a timer associated with a SCell for deactivating the SCell is not configured for the PUCCH SCell (Wu ¶0045- last two sentences) Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Uchino’s and Wu for the purpose preventing transmitting  CSI report(s) on deactivated PUCCH Scell (Wu ¶0045-2nd sentence).


Allowable Subject Matter
Claims 5, 6, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462